Citation Nr: 0510837	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  03-35 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active military service from September 1954 
to September 1958 and from December 1959 to February 1976, 
including a tour in Vietnam.  He died in December 1991.  The 
appellant is his widow.  She appealed to the Board of 
Veterans' Appeals (Board) from a February 2003 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied her petition 
to reopen her previously denied claim for service connection 
for cause of death.

The veteran's death in December 1991 was after being 
hospitalized at the New Hanover Regional Medical Center in 
October and November 2001.  His immediate cause of his death, 
as listed on his original death certificate, was myocardial 
ischemia.  And another significant condition contributing to 
his death, but not resulting in the underlying cause of 
death, was bladder carcinoma.  An autopsy was not performed.  
At his death, he had never filed a claim for VA benefits.  

Records show the widow-appellant was notified in April 1994 
of a decision denying service connection for the cause of the 
veteran's death because it was concluded his fatal myocardial 
ischemia and bladder carcinoma were not related to his 
service in the military, including any exposure to herbicides 
while on active duty.  The RO more recently denied her 
petition to reopen the claim in October 2000.  The appellant 
has again petitioned to reopen the claim.  In September 2002, 
she alleged the veteran had diabetes due to herbicide 
exposure in service, which together with his bladder 
carcinoma, also due to that exposure, led to his death.



Effective July 9, 2001, diabetes became a disease presumed to 
be of service origin if it manifested to a degree of 10 
percent or more at any time after military service in a 
veteran who served in the Republic of Vietnam.  38 U.S.C.A. 
§ 1116(a)(1) and (2)(H) (West 2002); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2004).  

The Board advanced this case on the docket following an 
appellant motion.  See 38 C.F.R. § 20.900(c) (2004).  

Unfortunately, however, further development of the evidence 
is needed before the Board can decide this appeal.  So the 
claim is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on her part.  


REMAND

In a letter dated March 26, 2004, the appellant was notified 
that her appeal was being certified to the Board and that she 
had 90 days to submit additional evidence or request a 
hearing.  Within that 90 days she submitted a request for a 
hearing at the RO and submitted additional evidence, part of 
which is a statement from one of the veteran's service 
comrades attesting to his exposure in Vietnam to toxic fumes 
and chemicals, as well as a "Supplemental Report of Cause of 
Death" dated in May 2004.  This report was signed by the 
physician that also signed the original December 1991 death 
certificate and list the immediate cause of the veteran's 
death as pulmonary emboli due to deep venous thrombosis.  
Another significant condition contributing to death, but not 
resulting in the underlying cause of death, was his bladder 
cancer.

The veteran's service medical records (SMRs) show he was 
treated for deep venous thrombophlebitis in the 1970s.  

Additionally, in the March 2005 Informal Hearing 
Presentation, the appellant's representative alleged there 
had not been compliance with the Veterans Claims Assistance 
Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  See also the 
implementing regulations found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).

Accordingly, the case is remanded to the RO for the following 
development and consideration:

1.  Ask the widow-appellant to clarify whether all 
relevant private clinical records concerning the 
veteran are now on file.  With respect to any such 
records that are not on file, request that she 
complete and return the appropriate releases (VA 
Form 21-4142s) for the medical records of each 
private care provider since his military service.

*This should include, but is not limited to, 
requesting that the appellant submit copies of all 
records in her possession that she has not 
previously submitted.

*This should also include, but is not limited to, 
the records of: 

Dr. John Lovett; 

Dr. Everett Anderson; 

Dr. John Anagnost;

And Dr. Frank Synder.



*As well, this should include all records from Dr. 
Gottori, or Gottovi, who signed the veteran's 
Supplemental Report of Cause of Death.  This 
physician should be asked to submit all records 
concerning the veteran and should also be asked to 
explain the reasons and bases for the new causes 
of death he listed.

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the appellant appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2004).  

2.  Schedule the appellant for a hearing at the 
RO.  Notify her of the time, date, and location of 
her hearing.  Put a copy of this letter in the 
claims file.  If she changes her mind and decides 
she does not want a hearing, also document this in 
the record.

3.  Then readjudicate the claim based on the 
additional evidence obtained.  If the benefit 
requested remains denied, prepare a Supplemental 
Statement of the Case (SSOC) and send it to the 
appellant and her representative.  Give them time 
to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


